Campbell, J.
Plaintiff sued to recover insurance on a horse, harness, cushion and blanket, burned on the 6th of October, 1881, at a hotel barn in the village of Paw Paw near and within one hundred feet of other buildings.
The defense was that the policy did not cover this property when used and situated as it was when destroyed.
Defendant is a mutual fire insurance company organized under the statute of 1873, [How, St. ch. 132] and formed for the purpose of farm insurance. The entire property insured consisted of dwelling-house and contents, three barns and sheds and an item described as follows: “ Per-
sonal farm property in buildings and on farm, $1000.” The property burned, if insured at all, was part of this item. No other description is given, and the declaration instead of describing the property actually burned, avers the burning of all the property described in the policy.
The statute, which is closely followed in the articles of association, allows these companies to insure “dwelling-houses, barns, accompanying outbuildings and their contents, farm implements, hay, grain, wool and other products, livestock, wagons, carriages, harness, household goods, wearing apparel, provisions, musical instruments and libraries, being upon farms as farm property.” The articles allowed certain large tracts on the edges of villages to be included as farms, but the by-laws allowed no village property to be insured within one hundred feet of other buildings. They also provide for canceling the insurance where the situation of property is so changed as to enhance the risk. The court below adjudged a recovery, and while holding that the risk was enhanced, held that this was not done beyond what was contemplated.
The question for decision is whether under our statute and the articles and by-laws, property which is insured, not specifically, but only as included in “personal farm property in buildings and on farm,” continues covered by insur*449anee when it is used and placed in a building remote from a farm and in a village, when the place of custody could not-be insured by the defendant on any terms.
The case has been fully presented, and some decisions have been cited, which, if the facts were just such as those before us, would certainly lend force to plaintiff’s arguments. But so far as we can gather from the statements in those cases they do not generally if at all resemble the present case in the restrictions put on the power of the company, or in the manner in which the property is described. "Where particular property is specified as covered by the risk, it may very well be held covered though moved elsewhere, unless there are clear provisions to the contrary. But where property is only insured as farm property, it may be so restricted as to raise very different presumptions.
The loss here was by burning, and the only way in which live animals are likely to be burned is by the burning of such buildings as shelter them, or such surroundings as confine them. The situation of the building is, therefore, a very important consideration, because, where fire risks vary according to location, it is not reasonable to hold that any risks were designed to be covered except such as correspond with the rates and conditions of insurance. Under the present record no power existed in the officers of this company to insure any buildings but farm buildings, or any property but farm property. The reason for this is manifest. The statute and the articles and by-laws limit the risks to such as are likely to be very safe, and will not allow the ordinary risks of close habitations to be taken. No power is given to insure live-stock generally, blit only farm stock, and all these provisions indicate clearly that the dangers of burning such animals, which the insurers are to guard against, are such burnings of property as are only within the exposure of farm dangers. We cannot satisfy ourselves that the company can be held liable for the burning of property under circumstances where a direct insurance would have been illegal. We are bound to look at the entire provisions and policy of these arrangements, and we *450do not think there can be an implied liability in any case where an express undertaking is forbidden. If the company had more general powers, the case might appear very differently. "We do not think the defendant can under this policy be liable for the burning of any of the contents of a village hotel barn close to other buildings and used with them.
In ohr opinion the judgment cannot be supported by the finding, and it must be reversed and a judgment entered for defendant with costs throughout.
Cooley, O. J. and Champlin, J. concurred.